UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7165



JENNIFER L. BUNCH,

                                              Plaintiff - Appellant,

          versus


HENRICO COUNTY; DEPARTMENT OF CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1411)


Submitted:   October 22, 2003          Decided:     November 21, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer L. Bunch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jennifer L. Bunch appeals the district court’s order denying

her motion to reconsider pursuant to Fed. R. Civ. P. 60(b). We have

reviewed the record and find no reversible error.   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.    See Bunch v. Henrico

County, No. CA-02-1411 (E.D. Va. filed June 25, 2003; entered June

26, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2